Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determining the received signal as a GPS satellite signal or a GPS spoofing signal using a learning model”. This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method claims do not associate any additional structure and are merely steps provided on a general purpose computer while the structure defined in the apparatus claims comprises a receiving unit acting only to receive  signals as a data gathering step and the determination unit is a general purpose computer that simply compares received data to stored data.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Step 1 — Statutory Category
Do claims recite a process, machine, manufacture, or composition of matter. If so, it represents a statutory category of invention.  In the instant case, the claims set forth a process (e.g. claims 1-7), and an apparatus (e.g. claims 8-12) and therefor falls within proper statutory categories of invention.
Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, it is determined whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
Claims 1-12 are directed to an abstract idea, particularly “determining the received signal as a GPS satellite signal or a GPS spoofing signal using a learning model” is accomplished through a mental process (apparently performed by a computer). If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible). Since “determining . . . using a learning model” in its broadest reasonable interpretation encompasses a mental process as well as a binary decision via pen and paper or a general purpose computer after looking at multiple values/trends on a graph to ascertain an outlier value, the claims recite an abstract idea.
Since claims 1-12 recite an abstract idea, the analysis proceeds to Prong Two to determine whether the claim is “directed to” the judicial exception.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
Here, apart from the “determining the received signal as a GPS satellite signal or a GPS spoofing signal using a learning model,” the only additional elements recited are (1) the limitation of “receiving a GPS signal” in the method claims, and (2) “a reception unit configured to receive a GPS signal” and “determination unit” in the apparatus claims. The receiving limitation/reception unit, however, merely recites receiving certain information or data that can be analyzed and acting as a data gathering tool. The “determination unit” appears simply to be “implemented in one or more general-use computers or special-purpose computers” see specification [0079]. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)0.  As such, the receiving limitation and storing limitation are insignificant extra-solution activity to the judicial exception.  A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) represents a mental process.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Drawings
The drawings are objected to because the drawings of FIGs 2A and 2B (replacement) fail to clearly identify what is being shown or expressed by the half-circles. It is unclear if the pages have been clipped and are missing portions. FIGs. 5A and 5B lack clarity due to the failure to ascertain what the drawings are attempting to show; moreover, there is no associated indication of what the horizontal axis is denoting.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
Applicant claims foreign priority to application KR-10-2020-0060818.  Based on a cursory review of the foreign document and figures, it is not evident that such supports the claimed subject matter.  As such, the applicant is required to provide a verified English translation of the document
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Carmack et al (10,466,700).
Carmack et al (10,466,700) disclose a computer-implemented method for receiving GPS data, determining a received signal strength of the GPS data, determining an expected signal strength corresponding to the GPS data comparing the received signal strength of the GPS data to the expected signal strength, determining a discrepancy between the received signal strength the expected signal strength, and determining that the GPS data is spoofed based at least in part on the discrepancy. The step of determining the expected signal strength information comprises: obtaining historical navigation data related to a flight of a UAV, the historical navigation data indicating at least one historical signal strength of previously-received GPS data, and calculating, by the computer system, the expected signal strength based at least in part on the historical navigation data. The discrepancy is compared to a threshold wherein the value of the threshold may be a function of the accuracy of a navigation sensor or historical operational performances  and historical reported spoofing and sensor data of the UAV and/or of other UAVs may be used. For example, machine learning algorithms may be implemented to analyze such historical data to compute the optimal or a best fitted threshold (21:35+).  The likelihood of the spoofing may be a function of how large the discrepancy may be (or by how much the discrepancy may exceed the threshold). FIG. 8 and its description (25:17+) describe an embodiment using the flight state/flight capabilities based on an analysis of GPS data to detect spoofing. A flight state may be generated based on the GPS data. For example, the UAV (or a computer system thereof) may derive different navigation data (e.g., speed, heading, etc.) from the GPS data over time and, accordingly, generate the flight state. a discrepancy between the flight state and a capability of the UAV may be detected. The capabilities may include a range (e.g., minimum and maximum) of speed, heading, acceleration, altitude, yaw, roll, pitch, and/or other flight parameters that the UAV may be capable of performing. A determination may be performed as to whether a detected discrepancy may be acceptable. The UAV may compare the discrepancy to a threshold. The threshold may be set and adjusted in a manner similar to what is described in connection with operation 608 of FIG. 6. Machine learning algorithms may be implemented to analyze historical data (e.g., historically received GPS data, sensor data of the UAV, current environmental/topographical conditions, etc.) to compute the optimal or a best fitted threshold (28:63+).
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Smith et al (9,366,762).
Smith et al (9,366,762) disclose an apparatus and method for detecting spoofing signals from a spoofer 12 in an apparatus 15a. The apparatus is representative of a GPS receiver that receives satellite signals from satellites 11 as well as deception signals from a spoofer 12 (2:10+) and a deception detector 20. The method provides the navigation receiver 15a with a means to detect the presence of the deception signal using a non-linear statistical classifier to continually test the integrity of the receiver's computed location (2:42+).  During calculation of a position solution, the SNS receiver 15a produces various mathematical values. These values, i.e. “receiver measurements,” include position, velocity, receiver clock bias, receiver clock drift, gain, carrier phase values, carrier-to-noise ratios, pseudoranges, Doppler shifts, Doppler residuals, and pseudorange residuals (2:66+). Detector 20 can be implemented with one or more appropriate processing devices, memory, other hardware and software to implement any one or some combination of the methods taught by Smith et al. The data received by detector 20 from receiver 15a includes at least two of the various types of “receiver measurement” data. The “receiver measurements” are provided to a conditioning unit 21 which performs certain calculations to prepare the data for input to the classifier 24. History unit 22 stores previous conditioned measurement values that it continually receives from conditioning unit 21. Non-linear classifier 24 receives the conditioned receiver measurement values from the conditioning unit 21 and tests the conditioned receiver measurement values against a statistical description of normal for the receiver. Classifier 24 stores and performs a process, referred to herein as a “statistical normal process”, that describes, models, or otherwise represents a statistically normal operating state of the receiver. This process uses conditioned receiver measurement values as inputs to determine whether normal representation of the receiver is satisfied. The process may be a simple comparison of current to stored values, application of a set of rules to combinations of values, an algorithm, or any other process that defines a statistical normal for the receiver. Simple approaches might use a decision algorithm to map the input values to a threshold or even a set of thresholds on the various receiver measurements. More complicated approaches can use a more complex form of classifier, such as a neural network or support vector machine (4:24+). The output of classifier 24 may be simply an indication that a deceptive signal is suspected. In more sophisticated embodiments, the type of detection might also be identified. In this case, history database 22 stores “training data” representing characteristics of the deception signal. Classifier 24 uses this data to identify the particular deception scheme.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dickman et al (8,934,859) disclose a system and method for detection of RF signal spoofing. An RF receiver system includes an antenna configured to receive an RF input signal and an RF signal front-end configured to generate an equivalent digital signal of the RF input signal. The equivalent digital signal is provided to a spoof detection system that is configured to detect a spoofing signal component in the RF input signal. As an example, the spoof detection system can be configured to generate a power spectral density (PSD) of the equivalent digital signal and to compare the PSD of the equivalent digital signal with a predetermined baseline PSD, such as generated previously based on an RF input signal that is known to be absent a spoofing signal component. Therefore, the spoof detection system can detect the presence of a spoofing signal component in the RF input signal based on the comparison.
Dehnie et al (20130002477) disclose a method and system for detecting GPS spoofing attacks. Specifically, there is provided a collaborative approach through corresponding software analysis for detecting and mitigating GPS spoofing attacks in an information network. Dehnie et al further disclose accurately detecting the presence of a GPS spoofing signals via a binary hypothesis testing process such as, for example, sequential probability ratio test (SPRT). Additionally, the system can be configured to detect a spoofed signal by constructing a trusted signature built through continuous monitoring of the GPS signal. Any significant deviation from this signature signals the presence of a spoofed GPS signal.
Dries et al (20210103058) disclose a method and apparatus for detecting spoofing attacks on a GNSS receiver comprising a user computing device 10(1) with a GNSS receiver 28 for receiving satellite signals from a plurality of satellites 12 and possibly a spoofing source 14, a processing module 22 and a memory 24 with instructions, exemplified in FIG. 2, for determining whether a received signal is a GPS satellite signal or a GPS spoofing signal.  The memory 24 includes a replay detection module 38 that includes programmed instructions to detect and counter GNSS replay attacks as illustrated and described by Dries et al. Additionally, the memory 24 also includes a neural network detector 39 which has been trained with machine learning to detect delays in GNSS signals which indicate a replay attack and to identify a multipath condition as illustrated and described by way of the examples herein, although the neural network detector can be trained with machine learning to identify other aspects to assist with the accurate detection of a replay attack [0018]. The spoofing detection may utilize a GNSS output value associated with time [0030]+. The method and apparatus may utilize neural network detector or other artificial intelligence to identify delays between a UTC and a GNSS time to effectively detect a replay attack and to efficiently identify any multipath condition [0046].
Kaabouch et al (20200225358) disclose the use of machine learning in connection with GPS, as set forth with respect to FIGs. 6-7 at [0070]+.  As taught therein, there is included a signal characteristics subsystem 610 for receiving a GPS signal [0072]. The signal characteristics subsystem 610 computes, for the incoming GPS signal 601 one or more of the following: satellite vehicle number (SVN) 611, signal-to-noise ratio (SNR) 612, pseudo-range (PR) 613, Doppler shift (DO) 614, and carrier phase shift (CP) 615. A geolocation positioning spoofing/meaconing detection subsystem 620 is illustrated in detail in FIG. 7, and may be implemented using a neural network. The geolocation positioning spoofing/meaconing detection subsystem 620 implements a machine learning algorithm based on neural networks for detecting geolocation positioning spoofing and meaconing attacks. It classifies the incoming signals in real-time based on the characteristics of the input signal. The geolocation positioning spoofing/meaconing detection subsystem 620 uses the neural network to process its input parameters (SVN 611, SNR 612, PR 613, DO 614, and CP 615) to provide the Bayesian inference subsystem 630 with a binary decision about the presence or absence of the fake global positioning signal (i.e. whether the global positioning signal is legitimate or fake) [0091]. FIG. 6 also shows the Bayesian inference subsystem 630. In a case where the incoming geolocation positioning signal 601 is determined, by the subsystem 620, to be the fake geolocation positioning signal: the Bayesian inference subsystem 630 computes a likelihood and a severity of a geolocation positioning technology based attack. The presence or absence of an attack, as well as the attack severity 632 may be provided to an end-user (e.g., via a digital transmission to a display device or over a network).
Manesh et al (“Detection of GPS Spoofing Attacks on Unmanned Aerial Systems”) disclose a supervised machine learning method based on the artificial neural network to detect GPS spoofing signals. Different features such as pseudo range, Doppler shift, and signal-to-noise ratio (SNR) are used to perform the classification of GPS signals.
Shafiee et al (“Detection of Spoofing Attack Using Machine Learning Based on Multi-Layer Neural Network in Single-Frequency GPS Receivers”) disclose a spoofing detecting method and apparatus.  Section 4 (page 8+) sets forth spoofing detection methods. Figure 12 exemplifies the method.
Semanjski et al (“Use and Validation of Supervised Machine Learning Approach for Detection of GnNSS Signal Spoofing”) disclose a system and method of machine learning based detection of GNSS signal spoofing, in particular applying the Support Vector Machine (SVM) classification using the measurements of the L1 and L2 C/A code signals at the output rate of 1 Hz contained in ‘Measurement Epoch’ and ‘Measurement Extra’, and ‘PVT Geodetic’ measurements blocks.
Borhani-Darian et al (“Deep Neural Network Approach to GNSS Signal Acquisition”) disclose the use of machine learning models (neural networks) to determine whether a GNSS signal is present or not present based on characteristics of a Cross Ambiguity Function (CAF), i.e. signal characteristics associated with code phase and Doppler frequency. Two examples of the learning model include a Multi-Layer Perceptron (MLP) and a Convolution Neural Network (CNN).
Borhani-Darian et al (“Deep Neural Network Approach to Detect GNSS Spoofing Attacks”) disclose a GNSS receiver for providing conventional PVT output information responsive to receiving signals from satellites and to combat signal attacks having the form of jamming, meaconing and spoofing (Introduction) ….. The characteristics of a Cross Ambiguity Function (CAF), i.e. code phase and Doppler frequency, in the presence and absence of spoofing signals are exploited to train a set of data-driven models providing a probabilistic classification (Abstract). A Multi-Layer Perceptron (MLP) and two classes of Convolution Neural Networks (CNNs) are considered (Abstract). As incorporated therein, a publication by Sum et al (“GPS Spoofing Detection Based on Decision Fusion with a k-out-of-n rule”) disclose that to obtain a higher detection probability of the GPS spoofing, a general identification scheme with decision fusion is used. The singular values of the wavelet transform coefficients of both spoofing and genuine signal considered as feature vectors, that are input into three classifiers, which are the support vector machines (SVM), the probabilistic neural networks (PNN) and the decision tree (DT), respectively, for GPS spoofing identification. Additional publications further describe the conventionality of machine learning to perform spoofing detection. In section “GNSS Spoofer Detection (starting at page 3), Borhani-Darian et al disclose the definitions of the GNSS signals and the GNSS spoofed signal, showing that the GNSS spoofed signals are associated with aspects of amplitudes, code phases and carrier phases that are different from the true GNSS signals, i.e. characteristics of the signal generation principle. Moreover, “the effect of a spoofing signal on the CAF is well-known and shown in Fig. 2 for clarity, showing an arbitrary CAF under both hypotheses. This work proposes to train a DNN, data-driven model to learn to classify between spoofed or clean signal receptions.” Section “Deep Neural Networks Model and Problem Statement” (starting on page 5) exemplify the use of NNs including MLP, CNN and Probabilistic. FIG. 4 shows the determination of whether a signal represents a spoofing attack based on the learning model.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646